          Case 4:20-cv-07121-DMR Document 16-1 Filed 01/13/21 Page 1 of 3



1    Stephanie P. Skaff (State Bar No. 183119)
     sskaff@fbm.com
2    Farella Braun + Martel LLP
     235 Montgomery Street, 17th Floor
3    San Francisco, CA 94104
     Telephone: (415) 954-4400
4    Facsimile: (415) 954-4480

5    Justin E. Proper (pro hac vice forthcoming)
     properj@whiteandwilliams.com
6    Vincent N. Barbera (pro hac vice forthcoming)
     barberav@whiteandwilliams.com
7    White and Williams LLP
     One Liberty Place, Suite 1800
8    1650 Market Street
     Philadelphia, PA 19103-7395
9    Telephone: (215) 864-7000
     Facsimile: (215) 789-7595
10
     Attorneys for Defendants
11   Star Magic and Shlomo Ayal

12                                  UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14

15
     TANGLE, INC.;                                              Case No. 20-cv-07121-DMR
16   RICHARD X. ZAWITZ,
17                                 Plaintiffs,                  DECLARATION OF SHLOMO AYAL
                                                                IN SUPPORT OF DEFENDANTS’
18           v.                                                 MOTION TO DISMISS PLAINTIFFS’
                                                                COMPLAINT
19   STAR MAGIC;
     SHLOMO AYAL,                                               Date: February 25, 2021
20
                                                                Time: 1:00 p.m.
                                   Defendants.
21                                                              Crtrm: 4
                                                                Magistrate Judge Donna M. Ryu
22

23           1.     I am the President of Star Magic, Inc., which has its principal place of business in
24   New York. “Star Magic” is a trade name.
25           2.     I am not, and never have been, a citizen of California or domiciled in California.
26           3.     For decades, Star Magic, Inc. has purchased various products from plaintiff Tangle,
27   Inc. for resale to consumers. Although I historically have been, and continue to be, principally in-
28   charge of running the company’s operations, I have never individually sold any Tangle products.


     26434774v.1
          Case 4:20-cv-07121-DMR Document 16-1 Filed 01/13/21 Page 2 of 3




1            4.      In the early 2000s, the last of the brick-and-mortar “Star Magic” stores were closed.

2    Thereafter, Star Magic sold Tangle products and other goods exclusively online through its own e-

3    commerce website, www.starmagic.com, and on websites such as Amazon.com.

4            5.      It my understanding that Plaintiffs’ claims in this lawsuit relate to alleged conduct

5    attributed to Star Magic and/or me that occurred online on Amazon, and/or alleged to sales made

6    online on or through Amazon.

7            6.      Since Star Magic began doing business on Amazon, and at all times relevant to

8    Plaintiffs’ claims in this lawsuit:
9                    a.      I have not traveled to California for purposes related to Star Magic’s business,

10                           and no Star Magic representative(s) have traveled to California for business

11                           purposes. In fact, over the course of thirty years, the only meetings between

12                           Star Magic/Ayal and Plaintiffs occurred in New York.

13                   b.      No Star Magic entity has been incorporated in the State of California or was

14                           registered to do business in California.

15                   c.      No Star Magic entity has maintained its principal place of business in

16                           California.

17                   d.      No Star Magic entity has maintained any brick-and-mortar store in California.

18                   e.      No Star Magic entity has had an office, warehouse, or place of business, in

19                           California.

20                   f.      No Star Magic entity has had any employees, sales force, or toll free number

21                           in or to California.

22                   g.      No Star Magic entity has specifically directed any advertising, marketing or

23                           promotional materials in or to California.

24           7.      In fact, Star Magic does not engage in any direct marketing or advertising of products

25   that it sells, whether to California or otherwise.

26           8.      Star Magic’s only activities relating to the sale, or listing for sale, of products is

27   limited to passive, forum-neutral webpages or websites such as those noted above (e.g., Amazon,

28   www.starmagic.com). Those webpages/websites list products for sale that are located outside of
                                                          -2-
     26434774v.1
          Case 4:20-cv-07121-DMR Document 16-1 Filed 01/13/21 Page 3 of 3




1    California and that ship worldwide based on the location of the purchaser. There is no reference to

2    California on any of these websites with respect to products sold by Star Magic.

3            9.     Neither I nor Star Magic have ever attended any trade shows in California.

4            10.    Star Magic did not choose to do business with Tangle because it happens to be a

5    California company or because Tangle or Zawitz have a presence or operations in California. I have

6    never marketed or advertised any products for sale in my individual capacity.

7            11.    Plaintiffs’ Complaint makes reference to products bearing the mark “STAR MAGIC

8    TWISTER.” To-date, Star Magic has sold no more than fifty of the “STAR MAGIC TWISTER”
9    products. Of those, no more than ten (10) were sold to third-parties who self-identified as having a

10   California address.

11           12.     It is my belief that most, if not all, of the sales of the “STAR MAGIC TWISTER”

12   products to persons having a California address were made to agents or representatives of Plaintiffs,

13   or were purchases made at the request and direction of one or more of Plaintiffs.

14           13.    While I vigorously dispute that the “STAR MAGIC TWISTER” products infringe

15   Zawitz’s copyrights or any of Plaintiffs’ rights, in an abundance of caution, Star Magic has

16   discontinued all further sale of the “STAR MAGIC TWISTER” products pending the outcome of

17   this litigation. The online listings pertaining to the “STAR MAGIC TWISTER” products were

18   posted for no more than six weeks, and were removed before this lawsuit was filed.

19           I declare under the penalty of perjury that the foregoing is true and correct.

20
                                                              _____________________________________
21                                                                         Shlomo Ayal
22   Dated: ________________
23

24

25

26

27

28
                                                        -3-
     26434774v.1
